DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KATOGI (JP 2015168603 A, see English Machine Translation) in view of HUNOLD (US 4732620), with evidence provided by PANADYNE (BORON CARBIDE POWDERS (B4C)).
	Regarding claim 1, KATOGI teaches a thermocouple (see the thermocouple in Figs. 1-2) comprising:
a first conductive member (see the first conductive member 1); and 
a second conductive member (see the second conductive member 2), 
the first conductive member and the second conductive member being connected to each other to form a temperature sensing junction (P5, the first conductive member and the second conductive member are connected to form a hot junction, which has a capability of a temperature sensing), 
the first conductive member containing a first conductive ceramic containing zirconium diboride and/or titanium diboride, silicon carbide, a sintering agent, and unavoidable impurities (P5, The conductive member includes a first conductive ceramics including at least one of zirconium diboride and titanium diboride, silicon carbide, a sintering aid, and inevitable impurities, and the first conductive ceramics. The silicon carbide content is 5 mass% or more and 40 mass% or less), 
a content of the silicon carbide being 5 mass% or more and 40 mass% or less in the first conductive ceramic (P5, The conductive member includes a first conductive ceramics including at least one of zirconium diboride and titanium diboride, silicon carbide, a sintering aid, and inevitable impurities, and the first conductive ceramics. The silicon carbide content is 5 mass% or more and 40 mass% or less), 
the second conductive member containing a second conductive ceramic containing boron carbide as a main constituent material (KATOGI discloses the first conductive member 1 assembled by screwing the main body portion 1A, the extension portion 1B, and the connection portion 1C forms a closed tube as a whole as described above, and the second conductive member 2 is configured to extend to the groove 3 of the closed end portion 1a through a space formed inside the first conductive member 1 (see P8), but does not explicitly disclose this claimed feature. However, HUNOLD discloses a thermocouple, wherein Example1 shows the use of boron carbide rod, wherein commercially available B4C powders were used as the starting powders, 69% by weight of the coarse grain (F360) was mixed in a kneading apparatus with 30% by weight of the fine grain (F1500), with the addition of 1% by weight of a highly viscous methylcellulose (Tylose MH 4000) and water, until a homogeneous composition of paste-like consistency was formed, the composition was introduced into a hydraulic extruder and, by means of an extrusion die having a diameter of 3.5 mm, shaped into rods approximately 1 m in length which were taken up on graphite substrates and dried in air, the rods were then sintered (see Col 7).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the boron carbide material, as described above, which is a second conductive ceramic, for the second conductive member in the device of KATOGI as taught by HUNOLD, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).), 
the first conductive member forming a one-end-closed tube, an open end of the first conductive member (P7, Referring to FIG. 1, for example, main body 1A having one end closed and the other end open, extension 1B open) being closed by a plug (see Fig. 1; The open end is closed by the top connection portion 1C), the plug having a through-hole (see the through-hole in the top connection portion 1C) formed for introducing the second conductive member from outside to inside of the first conductive member (see Figs. 1-2).  

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified KATOGI teaches a content of the boron carbide is 50 mass% or more in the second conductive ceramic (see the rejection of claim 1; Col 7 of HUNOLD, Commercially available B4C powders were used as the starting powders, 69% by weight of the coarse grain (F360) was mixed in a kneading apparatus with 30% by weight of the fine grain (F1500), with the addition of 1% by weight of a highly viscous methylcellulose (Tylose MH 4000) and water, until a homogeneous composition of paste-like consistency was formed, the composition was introduced into a hydraulic extruder and, by means of an extrusion die having a diameter of 3.5 mm, shaped into rods approximately 1 m in length which were taken up on graphite substrates and dried in air, the rods were then sintered; The content of the boron carbide is calculated as around 99 % by weight after dried in air and sintered).  

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.	
	Modified KATOGI teaches a content of the boron carbide is 70 mass% or more in the second conductive ceramic (see the rejection of claim 1; Col 7 of HUNOLD, Commercially available B4C powders were used as the starting powders, 69% by weight of the coarse grain (F360) was mixed in a kneading apparatus with 30% by weight of the fine grain (F1500), with the addition of 1% by weight of a highly viscous methylcellulose (Tylose MH 4000) and water, until a homogeneous composition of paste-like consistency was formed, the composition was introduced into a hydraulic extruder and, by means of an extrusion die having a diameter of 3.5 mm, shaped into rods approximately 1 m in length which were taken up on graphite substrates and dried in air, the rods were then sintered; The content of the boron carbide is calculated as around 99 % by weight after dried in air and sintered). 

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.	
	Modified KATOGI teaches the second conductive ceramic contains the boron carbide and unavoidable impurities (see the rejection of claim 1; Col 7 of HUNOLD, Commercially available B4C powders were used as the starting powders, 69% by weight of the coarse grain (F360) was mixed in a kneading apparatus with 30% by weight of the fine grain (F1500), with the addition of 1% by weight of a highly viscous methylcellulose (Tylose MH 4000) and water, until a homogeneous composition of paste-like consistency was formed, the composition was introduced into a hydraulic extruder and, by means of an extrusion die having a diameter of 3.5 mm, shaped into rods approximately 1 m in length which were taken up on graphite substrates and dried in air, the rods were then sintered; Since the commercially available B4C powders (F360) contains the unavoidable impurities (see the evidence provided by PANADYNE, the boron carbide necessarily contains the boron carbide and unavoidable impurities after the fabrication method) (Examiner notes that since evidence merely teaches (scientific) definition, phenomena, and/or material properties, evidence does not required to be published prior to the instant invention).  

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.	
	Modified KATOGI teaches an insulating member (KATOGI: see the middle and bottom portion of insulating member 4) insulating the first conductive member and the second conductive member from each other in a region other than the temperature sensing junction (see the rejection of claim 1 and Fig. 1 of KATOGI), wherein a material for the insulating member contains zirconium oxide and/or zircon (KATOGI: P9, The material constituting the insulating member 4 is, for example, at least one of zirconium oxide (ZrO2) and zircon (ZrSiO4)).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726